DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 06/21/2021 has been considered by the Examiner and made of record in the application file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 1 and 3-4, the claim elements:
“sensor to sense”
“comparator to compare”
“data reporter to report”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 3-4 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  [0014] FIG. 11 is a block diagram of an example processing system that may execute the example machine readable instructions of FIGS. 5-9 and/or 10 to implement the example meter of FIG. 2, the example signature processor of FIG. 3, the example data facility processor of FIG. 4 and/or the example audience measurement system of FIG. 1.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


	
	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

a) Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,044,523. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are obvious variants of claims 1-20 of U.S. Patent 11,044,523.  For example, claim 1 of the present application discloses “a signature reporter to report, to the data processor, media signatures of a first type to monitor media presented by the media device, the media signatures of the first type generated from a sensed signal, the sensed signal from the sensor; and a signature generator to: generate the media signatures of the first type; generate media signatures of a second type, different from the first type, from the sensed signal to continue monitoring the media presented by the media device after receipt, from the data processor via the interface, of an indication that a first media signature of the first type is associated with first reference media; and in response to detection at the device meter of a change in a source of the media presented by the media device, revert to generation of the media signatures of the first type to monitor the media presented by the media device”.  Similarly, claim 1 of the patented claims discloses “means for processing media signatures of a first type to monitor media presented by a media device, the processing of the media signatures of the first type to be performed until a first one of the media signatures of the first type is determined to match a first reference signature of the first type, the first reference signature of the first type associated with first reference media; and means for processing media signatures of a second type different from the first type to monitor the media presented by the media device, the processing of the media signatures of the second type to begin after the first one of the media signatures of the first type is determined to match the first reference signature of the first type, the processing of the media signatures of the second type to end when a number of media signatures of the second type is determined not to match corresponding reference signatures of the second type, the reference signatures of the second type also associated with the first reference media”.

b) Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,212,477. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are obvious variants of claims 1-20 of U.S. Patent 10,212,477.  For example, claim 1 of the present application discloses “a signature reporter to report, to the data processor, media signatures of a first type to monitor media presented by the media device, the media signatures of the first type generated from a sensed signal, the sensed signal from the sensor; and a signature generator to: generate the media signatures of the first type; generate media signatures of a second type, different from the first type, from the sensed signal to continue monitoring the media presented by the media device after receipt, from the data processor via the interface, of an indication that a first media signature of the first type is associated with first reference media; and in response to detection at the device meter of a change in a source of the media presented by the media device, revert to generation of the media signatures of the first type to monitor the media presented by the media device”.  Similarly, claim 1 of the patented claims discloses “send, via a network, a first indication to a device meter to indicate that media monitored by the device meter corresponds to first reference media in response to determining that a media signature of a first type reported by the device meter matched a reference signature of the first type associated with the first reference media; after the first indication is sent, monitor for receipt of a second indication from the device meter via the network, the second indication indicating that the media monitored by the device meter no longer corresponds to the first reference media; a signature provider to send, via the network, a set of reference signatures of a second type different from the first type and associated with the first reference media to the device meter in response to determining that the media signature of the first type reported by the device meter matched the reference signature of the first type associated with the first reference media; and a comparator to process subsequent media signatures of the first type reported by the device meter via the network to identify the media being monitored by the device meter in response to receiving the second indication”.

c) Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 9,674,574. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are obvious variants of claims 1-20 of U.S. Patent 9,674,574.  For example, claim 1 of the present application discloses “a signature reporter to report, to the data processor, media signatures of a first type to monitor media presented by the media device, the media signatures of the first type generated from a sensed signal, the sensed signal from the sensor; and a signature generator to: generate the media signatures of the first type; generate media signatures of a second type, different from the first type, from the sensed signal to continue monitoring the media presented by the media device after receipt, from the data processor via the interface, of an indication that a first media signature of the first type is associated with first reference media; and in response to detection at the device meter of a change in a source of the media presented by the media device, revert to generation of the media signatures of the first type to monitor the media presented by the media device”.  Similarly, claim 1 of the patented claims discloses “sending a first indication to a device meter to indicate that media monitored by the device meter corresponds to first reference media in response to determining, by executing an instruction with a processor, that a media signature of a first type reported by the device meter matched a first reference signature associated with the first reference media; after sending the first indication, comparing, by executing an instruction with the processor, media signatures of a second type reported by the device meter with reference signatures of the second type associated with the first reference media; and in response to determining, by executing an instruction with the processor, that the media signatures of the second type fail to match the reference signatures of the second type, sending a second indication to the device meter to indicate that the media monitored by the device meter no longer corresponds to the first reference media”.

d)  Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent 9,106,952. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “in response to detecting, at the device meter, that a source of the media presented by the media device has changed, generating the media signatures of the first type to continue monitoring the media presented by the media device” renders claims 1-20 as broadened and obvious variants of claims 1-22 of U.S. Patent 9,106,952.  

e) Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 8,768,003. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are obvious variants of claims 1-20 of U.S. Patent 8,768,003.  For example, claim 1 of the present application discloses “a signature reporter to report, to the data processor, media signatures of a first type to monitor media presented by the media device, the media signatures of the first type generated from a sensed signal, the sensed signal from the sensor; and a signature generator to: generate the media signatures of the first type; generate media signatures of a second type, different from the first type, from the sensed signal to continue monitoring the media presented by the media device after receipt, from the data processor via the interface, of an indication that a first media signature of the first type is associated with first reference media; and in response to detection at the device meter of a change in a source of the media presented by the media device, revert to generation of the media signatures of the first type to monitor the media presented by the media device”.  Similarly, claim 1 of the patented claims discloses “electronically processing media signatures of a first type to monitor media presented by a media device, the processing of the media signatures of the first type being performed until a first one of the media signatures of the first type is determined to match a first reference signature of the first type, the first reference signature of the first type being associated with first reference media; and electronically processing media signatures of a second type different from the first type to monitor, with a processor, the media presented by the media device, the processing of the media signatures of the second type beginning after the first one of the media signatures of the first type is determined to match the first reference signature of the first type and ending when a number of media signatures of the second type is determined not to match corresponding reference signatures of the second type, the reference signatures of the second type also being associated with the first reference media”.

Relevant Prior Art Directed to State of Art
Brunk (US 7,289,643 B2) is relevant prior art not applied in the rejection(s) above.  Brunk discloses deriving and utilizing content signatures. A content signature is a representation of a content item, which is derived from the content item itself. According to the invention, a method of generating a content signature for a signal is provided. The method includes the steps of: i) dividing the signal into at least one set; ii) transforming the set into a frequency-based domain; iii) determining features of the transformed set; and iv) grouping the features so as to form a content signature of the set.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665